            Case 1:21-cv-07290 Document 1 Filed 08/30/21 Page 1 of 12




   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK
   ---------------------------------X
   SHAWN CAVENDER,

                                                                COMPLAINT

                           Plaintiffs,                          Case No. 21-cv-_______

                    -against -                              Trial by Jury Demanded

  THE CITY OF NEW YORK,
  NYPD POLICE OFFICER JOHN
  DOE #’s 1, 2, 3 and 4, and NYPD
  POLICE OFFICER JOHN DOE #
  5, aka “John Doe Shield No.
  21693”,

                  Defendants.
  ----------------------------------X

       Plaintiffs, by his attorneys Law Offices of Michael V. Cibella, LLC, complaining

of defendants, allege as follows, upon information and belief:

                                 PRELIMINARY STATEMENT

               1.       This is a civil rights action in which the plaintiff SHAWN CAVENDER

(“Plaintiff”) seeks relief for the violation of his rights secured by 42 U.S.C. § 1983, the First,

Fourth and Fourteenth Amendments to the United States Constitution and the laws of the State of

New York. The case arises from a June 2, 2020 incident in which members of the New York City

Police Department (“NYPD”) subjected plaintiff to false arrest, false imprisonment, excessive

force, battery and deprivation of his rights pursuant to the First, Fourth and Fourteenth

Amendments of the U.S. Constitution. Plaintiff seeks compensatory and punitive damages,

declaratory relief, an award of costs and attorneys’ fees, and such other and further relief as the

court deems just and proper.



                                                1
             Case 1:21-cv-07290 Document 1 Filed 08/30/21 Page 2 of 12




                                     JURISDICTION & VENUE

                2.      This action alleges violations of plaintiff’s civil rights and is brought

pursuant to 42 U.S.C. § 1983 and the First, Fourth, and Fourteenth Amendments to the United

States Constitution. Jurisdiction is conferred upon this Court by the aforesaid statutes and 28

U.S.C. §§ 1331 and 1343.

                3.      Plaintiff invokes the supplemental jurisdiction of this Court pursuant to 28

U.S.C. § 1367 to hear and decide his state law claims of battery, false arrest and imprisonment,

and negligent hiring, training and retention. With respect to this state law claim, a notice of claim

was duly filed on the City of New York within 90 days of the incident in question, more than 30

days have elapsed since such filing, and the City has refused to settle plaintiff’s state law claim.

This state law claim is timely because this action was filed within one year and 90 days of the

incident at issue in this lawsuit.

                4.      Venue is proper pursuant to 28 U.S.C. § 1391(b) and (c) in that the events

giving rise to this action occurred in this District and because defendant City of New York is

subject to personal jurisdiction in the Southern District of New York. Moreover, venue is proper

pursuant to 28 U.S.C. § 1391(b) because the City of New York’s deliberate indifference to

Plaintiffs’ federally protected rights took place in this District, specifically at NYPD Headquarters

located at One Police Plaza, and at the Office of the Civilian Complaint Review Board located at

100 Church Street.

                                             PARTIES

                5.      Plaintiff SHAWN CAVENDER was and is a United States citizen and

resident of the State of New York, County of New York.

                6.      The City of New York (hereinafter “the City”) was and is a municipal

corporation organized and existing under and by virtue of the laws of the State of New York.

                                                  2
             Case 1:21-cv-07290 Document 1 Filed 08/30/21 Page 3 of 12




               7.      At all times herein mentioned, the City operated, managed, maintained

and controlled a police force known as the New York Police Department (hereinafter "the

NYPD").

               8.      At all times herein mentioned, the NYPD was and is an agency of the

City.

               9.      At all times herein mentioned, Defendant NYPD Police Officer John Doe

#’s 1, 2, 3 and 4 (the “John Doe Officers”) were and are employed by the City as a police officer.

               10.     At all times herein mentioned, the John Doe Officers were and are

employed by the NYPD as a police officer.

               11.     At all times herein mentioned, the John Doe Officers are each sued in their

individual and official capacity.

               12.     At all times herein mentioned, the John Doe Officers were acting within

the course and scope of each’s employment with the NYPD.

               13.     At all times herein mentioned, the John Doe Officers were acting under

color of state law.

               14.     At all times herein mentioned, Defendant NYPD Police Officer John Doe

# 5 (“John Doe Shield # 21693”) was and is employed by the City as a police officer.

               15.     At all times herein mentioned, Defendant NYPD Police Officer John Doe

# 5, aka, John Doe Shield # 21693, was and is employed by the NYPD as a police officer.

               16.     At all times herein mentioned, John Doe Shield # 21693 is sued in his

individual and official capacity.

               17.     At all times herein mentioned, John Doe Shield # 21693 was acting within

the course and scope of his employment with the NYPD.



                                                3
             Case 1:21-cv-07290 Document 1 Filed 08/30/21 Page 4 of 12




               18.     At all times herein mentioned, John Doe Shield # 21693 was acting under

color of state law.

               19.     At all times herein mentioned, John Doe Officer # 2 was a uniformed

member of the NYPD assigned to the 23rd Precinct.

               20.     At all times herein mentioned, John Doe Officer #3, was a uniformed

police supervisor and member of the NYPD.

               21.     At all times herein mentioned, John Doe Officers #’s 1, 4 and 5, were

uniformed members of the NYPD.

               22.     Defendants NYPD members John Doe #’s 1, 2, 3, 4 and 5 (aka John Doe

Shield # 21693) are fictitious names intended to represent uniformed members of the NYPD whose

identity is unknown to Plaintiff and who, with other members of the NYPD participated in the

forcible seizure, arrest, assault, battery and violations of the constitutional rights of Plaintiff on

June 2, 2020. John Does # 1, 2, 3, 4 and 5 (aka John Doe Shield # 21693) are sued in their

individual and official capacities.

               23.     All of the causes of action pleaded herein fall within one or more of

the exceptions set forth in New York's Civil Practice Law & Rules § 160 2 with respect

to joint and several liability.

                                      STATEMENT OF FACTS

               24.     Plaintiff repeats and realleges each and every allegation contained above

as though fully set forth at length herein.

               25.     On June 2, 2020, plaintiff was lawfully and peacefully walking

northbound on Madison Avenue between 95th street and 96th streets, in New York, New




                                                  4
             Case 1:21-cv-07290 Document 1 Filed 08/30/21 Page 5 of 12




York, while attending a protest of police misconduct in the wake of the killing of George

Floyd.

                26.      That during the course of the protest, Defendant Police Officer John Doe

#1, a uniformed member of the police department, shoved a protester standing peaceably with his

hands up and exercising his First Amendment Constitutional rights, without any provocation at all,

at the corner of 95th street and Madison Avenue, causing a stampede of protesters and members

of the NYPD in riot gear to begin running northbound towards 96th street on Madison Avenue in

plaintiff’s direction.

                27.      That while plaintiff likewise ran northbound on Madison Avenue towards

96th street to escape the oncoming rush of protesters and numerous members of the NYPD in riot

gear running towards him, plaintiff encountered another person fallen on the ground and, after

helping this person up from the ground, was confronted by John Doe Officer # 2, a uniformed

member of the police department outfitted in riot gear assigned to the 23rd Precinct, at which time

plaintiff extended his arms vertically over his head and held his hands open, an act commonly

referred to as a “hands up” gesture and universally recognized as intended to indicate that the

individual poses no threat of harm to others, and John Doe Officer # 2 proceeded to violently throw

plaintiff to the ground and begin punching and kicking plaintiff while he was on the ground in

order to unlawfully place plaintiff under arrest.

                28.      That after defendant Police Officer John Doe #2 violently threw plaintiff to

the ground, John Doe Officers #’s 3, 4 and 5, while acting in concert with John Doe Officer #2,

all proceeded to hit plaintiff about plaintiff’s head, shoulders and back using their police

batons, aka nightsticks, and forcefully placing their knees against plaintiff’s back, keeping

him pinned to the ground and forcibly applying zip-ties to plaintiff’s hands, behind his back,



                                                    5
            Case 1:21-cv-07290 Document 1 Filed 08/30/21 Page 6 of 12




without his consent and against his will, causing personal physical injuries thereto and to his

head, shoulders and back and other physical injuries.

              29.     At the time of the assault, battery and arrest, plaintiff was not engaged

in wrongdoing, criminal or assaultive activity against anyone or anything.

              30.     At the time of the assault, battery and arrest, plaintiff and others were

exercising right of free speech, right of free assembly, and right to petition the government for

redress of grievances, guaranteed by the First Amendment to the Constitution as a result of the

death of George Floyd and others as a result of police departments’ use of force, including the

NYPD.

              31.     That after forcibly applying the zip ties to plaintiff, the John Doe Police

Officer #’s 2, 3, 4 and 5 continued to detain, confine and imprison plaintiff against his will at

various locations, including, but not limited to, a police vehicle and a police precinct, while

rear handcuffed.

              32.     That during the course of his detention, John Doe Officer # 2 tightened

the zip ties when plaintiff asked him to loosen them due to the substantial pain they were

already causing plaintiff.

              33.     That plaintiff requested John Doe Officer # 2 to provide his name and

shield number and that John Doe Officer # 2 refused to comply.

              34.     That after plaintiff was physically detained by John Doe Officer #’s 2,

3, 4 and 5, he was formally placed plaintiff under arrest and John Doe Officer #’s 2, 3, 4 and

5 continued the forcible detention, confinement and imprisonment of plaintiff.




                                               6
               Case 1:21-cv-07290 Document 1 Filed 08/30/21 Page 7 of 12




                35.   That John Doe Officer #3, as a police supervisor, further authorized the

formal arrest of plaintiff and the continued forcible detention, confinement and imprisonment

of plaintiff

                36.   That following plaintiff’s arrest, John Doe Officer #’s 2, 3, 4 and 5

initiated and/or caused to be initiated a criminal prosecution of plaintiff, charging plaintiff

with crimes of which he was innocent and of which John Doe Officer #’s 2, 3, 4 and 5 knew

plaintiff to be innocent.

                37.   That in support of the aforementioned prosecution, John Doe Officer #’s

2, 3, 4 and 5 knowingly made false accusations against plaintiff to fellow officers and to

prosecutors.

                38.   That in support of the aforementioned criminal prosecution, John Doe

Officer #2 authored and signed a Summons Appearance Ticket (the “Summons”) that

contained allegations of criminal conduct against plaintiff that were false and that John Doe

Officer # 2 knew to be false, a partially redacted copy of which is annexed hereto as Exhibit

A.

                39.   That John Doe Officer # 2 further authored such Summons in a manner

that deliberately inhibited the identification of the officer’s true name and tax registry number

with the NYPD.

                40.   That on or about October 14, 2020, all criminal charges against plaintiff

were dismissed as the NYPD failed to file a legally sufficient summons and the criminal

proceeding terminated favorably to plaintiff per the Criminal Court of the City of New York’s

letter regarding the Summons, dated October 14, 2020, a copy of which is annexed hereto as

Exhibit B.



                                               7
              Case 1:21-cv-07290 Document 1 Filed 08/30/21 Page 8 of 12




               41.     That all times herein, John Doe Officer #’s 2, 3, 4 and 5 lacked probable

cause to believe that plaintiff had committed or was about to commit any crime or criminal

violation.

               42.     That the force used against plaintiff by John Doe Officer #’s 1, 2, 3, 4

and 5 was unreasonable, excessive and not justified under the circumstances.

               43.     That the aforementioned actions of John Doe Officers # 1, 2, 3, 4 and 5

were intentional and malicious in nature.

               44.     That the aforementioned actions of John Doe Officer # 1 was motivated,

in part, by a desire to punish plaintiff and others for the exercise of their First Amendment

rights of free speech and assembly, and their right to petition the government for redress of

grievances.

               45.     That the aforementioned actions of John Doe Officer #’s 2, 3, 4 and 5

were motivated, in part, by a desire to punish plaintiff for the exercise of his First Amendment

rights of free speech and assembly, and his right to petition the government for redress of

grievances.

               46.     That each of the defendants herein observed aspects of the illegal conduct

of his fellow officers, had a duty and reasonable opportunity to intervene to prevent and/or stop

that illegal conduct, and deliberately failed and refused to do so.

               47.     That as a result of the aforesaid actions of the defendants, plaintiff sustained

physical and emotional injuries, endured and will continue to endure pain and suffering and loss

of enjoyment of life, suffered a deprivation of liberty, incurred attorneys’ fee in defense of the

criminal charges, incurred other economic loss, and has been otherwise damaged.




                                                  8
            Case 1:21-cv-07290 Document 1 Filed 08/30/21 Page 9 of 12




                          FIRST CAUSE OF ACTION AGAINST
                          JOHN DOE OFFICER #’s 1, 2, 3, 4 and 5
                          (State Law Claim for Assault and Battery)

               48.     Plaintiff individually repeats and realleges each and every allegation set

forth above as though fully set forth at length herein.

               49.     The aforesaid actions by the officers, including defendants, constitute

and resulted in an assault and battery of plaintiff, for which John Doe Officer #’s 1, 2, 3, 4

and 5, are liable under New York state law and for which the City is vicariously liable

under the doctrine of respondeat superior.

                         SECOND CAUSE OF ACTION AGAINST
                            JOHN DOE OFFICER #’s 2, 3, 4 and 5
                        (State Law Claim for False Arrest/Imprisonment)

               50.     Plaintiff individually repeats and realleges each and every allegation set

forth above as though fully set forth at length herein.

               51.     The aforesaid actions by the officers, including defendants, constituted

and resulted in a false arrest and false imprisonment of plaintiff, for which John Doe Officer

#’s 2, 3, 4 and 5, are liable under New York state law and for which the City is vicariously

liable under the doctrine of respondeat superior.

                          THIRD CAUSE OFACTION AGAINST
                           JOHN DOE OFFICER #’s 2, 3, 4 and 5
                        (State Law Claim for Malicious Prosecution)

               52.     Plaintiff individually repeats and realleges each and every allegation

set forth above as though fully set forth at length herein.

               53.     The aforesaid actions by the officers, including defendants, constitute and

resulted in a malicious prosecution of plaintiff, for which John Doe Officers #’s 2, 3, 4 and 5,




                                                 9
            Case 1:21-cv-07290 Document 1 Filed 08/30/21 Page 10 of 12




are liable under New York State law and for which the City is vicariously liable under the doctrine

of respondeat superior.

                       FOURTH CAUSE OF ACTION AGAINST
                         JOHN DOE OFFICER #’s 1, 2, 3, 4 and 5
              (42 U.S. C. § 1983: Fourth and Fourteenth Amendment Claims)

               54.     Plaintiffs individually repeat and reallege each and every allegation set

forth above as though fully set forth at length herein.

               55.     That the aforesaid actions by the officers, including defendants,

constitute and resulted in the use of excessive force, illegal searches and seizures,

deprivations of liberty, false arrest/imprisonment, arbitrary and capricious abuses of

authority, a failure to intervene to prevent and/or stop the improper and unconstitutional conduct

of their fellow officers, and a violation of rights guaranteed to plaintiff under the Fourth

Amendment and Fourteenth Amendment to the U.S. Constitution, and entitle plaintiff to

recover damages from John Doe Officer #’s 1, 2, 3, 4 and 5, under 42 U.S.C. § 1983.

                          FIFTH CAUSE OFACTION AGAINST
                          JOHN DOE OFFICER #’s 1, 2, 3, 4 and 5
                       (42 U.S. C. § 1983: First Amendment Claim)

               56.     Plaintiff individually repeats and realleges each and every allegation set

forth above as though fully set forth at length herein.

               57.     That the aforesaid actions by the officers, including defendants, were

undertaken in retaliation or retribution for plaintiff having exercised his right of free speech, his

right of free assembly, and his right to petition the government for redress of grievances,

guaranteed by the First Amendment to the Constitution, and entitle plaintiff to recover damages

from John Doe Officer #’s 1, 2, 3, 4 and 5 under 42 U.S.C § 1983.




                                                 10
            Case 1:21-cv-07290 Document 1 Filed 08/30/21 Page 11 of 12




              SIXTH CAUSE OFACTION AGAINST ALL DEFENDANTS
                              (“Monell” Claim)

                  58.   Plaintiff individually repeats and realleges each and every allegation set

forth above as though fully set forth at length herein.

                  59.   The aforesaid incident and resulting damage to Plaintiff was due to a

deliberate indifference by the City to a pattern of unconstitutional conduct by the involved NYPD

officers, including defendants John Doe Officer #’s 1, 2, 3, 4 and 5, and entitle plaintiff to recover

damages under 42 U.S.C. § 1983.

            SEVENTH CAUSE OF ACTION AGAINST ALL DEFENDANTS
             (Negligent Hiring, Training and Retention Under NY State Law)

                  60.   Plaintiff individually repeats and realleges each and every allegation set

forth above as though fully set forth at length herein.

                  61.   Upon information and belief, the City of New York, at all relevant times

herein, was aware from notices of claim, lawsuits, complaints filed with the NYPD and the Civilian

Complaint Review Board, and from the NYPD’s own observations, that John Doe Officer #’s 1,

2, 3, 4 and 5 are unfit, ill-tempered police officers who have the propensity to commit the acts

alleged herein.

                  62.   Nevertheless, the City of New York exercised deliberate indifference by

failing to take remedial action. The City failed to properly train, retrain, supervise, discipline, and

monitor the officer defendants and improperly retained and utilized them. Moreover, the City of

New York failed to adequately investigate prior complaints against the officers.

                  63.   The aforesaid incident and resulting damage to Plaintiffs was due to the

negligence of the City, its agents, servants and/or employees, in the hiring, training and retention

of the involved NYPD officers, including defendants John Doe Officer #’s 1, 2, 3, 4 and 5.



                                                  11
           Case 1:21-cv-07290 Document 1 Filed 08/30/21 Page 12 of 12




               WHEREFORE, Plaintiff demands judgment against defendants, and each of them,

for compensatory damages in the amount of Two Million ($2,000,000.00) Dollars, and punitive

damages in the amount of One Million ($1,000,000.00) Dollars.

               Plaintiff further demands attorneys’ fees pursuant to 42 U.S.C. § 1983, together

with the costs and disbursements of this action.

               Plaintiff further demands a jury trial and such other and further relief as this Court

may deem just and proper, including injunctive and declaratory relief.

Dated: New York, New York
       August 30, 2021

                                      LAW OFFICES OF MICHAEL V. CIBELLA, LLC
                                      Attorneys for Plaintiff
                                      546 Fifth Avenue, 6th Floor
                                      New York, New York 10036
                                      (212) 818-1880



                                      By: __________________________________
                                             Michael V. Cibella, Esq. (MC-8658)




                                                12
